Citation Nr: 1442214	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total rating based on unemployability.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the proceeding is of record.   

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran seeks a disability rating in excess of 50 percent for PTSD, to include a total rating based on individual unemployability.

In the March 2013 hearing, the Veteran stated that he was currently receiving treatment for PTSD every three months at the Asheville, North Carolina VA Medical Center.  Documentation of such treatment is not of record, and the record does not reflect that the originating agency has undertaken all necessary development to obtain such documentation.  

Additionally, the Veteran's most recent VA examination assessing the degree of severity of his PTSD was in June 2009, over five years ago.  The Veteran's testimony during his hearing suggests that his condition has since worsened.  As such, it appears that the report of the June 2009 VA examination does not represent the current severity of the Veteran's disability.  Also, the Veteran has not been afforded a VA examination specifically addressing whether he is unemployable due to his service-connected PTSD.   

In light of these circumstances, the claim must be remanded in order to obtain additional evidence and to afford the Veteran a new VA examination.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the aforementioned treatment records from the Asheville, North Carolina VA Medical Center as well as any other pertinent treatment records from June 2009 to the present.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Then, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the current severity of his PTSD.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected PTSD is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.
	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

3.  The RO or AMC also should undertake any other development it determines to be warranted. 

4.  Then, the RO or AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



